Carley, Judge.
1. Thompson appeals from the dismissal by the trial court, because of unreasonable and inexcusable delays in filing the transcript and paying costs, of his prior notice of appeal from a default judgment entered against him. The default judgment, which included findings of fact and conclusions of law, was based upon Thompson’s failure to respond to prior orders compelling discovery. While the order dismissing Thompson’s appeal speaks of matters occurring in the trial court, which Thompson also argues in his brief, no transcript of those proceedings appears in the record even though the notice of appeal recites that a transcript would be included. Therefore, the judgment of dismissal must be affirmed. Pastis v. Haverty Furniture Cos., 134 Ga. App. 9 (213 SE2d 161) (1975).
2. Since there was no valid reason to anticipate reversal of the judgment appealed from and the cause of action was for a sum certain ($8,765), we conclude that the *683appeal was taken for delay only. Consequently, the motion for damages pursuant to Code Ann. § 6-1801 is granted and the clerk is directed to enter an award of 10% damages upon the remittitur. Hodges v. Hodges, 235 Ga. 848, 850 (3) (221 SE2d 597) (1976); Refrigerated Transport Co. v. Kennelly, 144 Ga. App. 713, 714 (2) (242 SE2d 352) (1978).
Argued April 9, 1979 —
Decided April 19, 1979.
Ware & Otonicar, Jerome C. Ware, for appellant.
Richard C. Freeman, III, for appellee.

Judgment affirmed.


Banke, P. J., and Underwood, J., concur.